

116 HRES 36 IH: Expressing the sense of the House of Representatives that congressional redistricting should be reformed to remove political gerrymandering.
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 36IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Lowenthal (for himself and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that congressional redistricting should be reformed to remove political gerrymandering. 
Whereas political gerrymandering occurs when politicians draw their own congressional district lines to protect their self-interest at the expense of creating districts that reflect communities of interest;  Whereas political gerrymandering can result in decreased electoral competition between congressional candidates, and in turn decreased responsiveness by Members of Congress to their voters’ interests;  
Whereas political gerrymandering can be used to split or pack certain demographic and political groups into congressional districts in order to disproportionately diminish their representation in Congress;  Whereas political gerrymandering can be used to protect the majority party and punish the minority party;  
Whereas political gerrymandering can decrease Americans’ faith and trust in congressional elections;  Whereas political gerrymandering is generally harmful to our democracy;  
Whereas many States have taken great strides to ameliorate political gerrymandering, ranging from Hawaii and California to Arizona and Ohio;  Whereas the United States Constitution provides the authority for Congress to regulate elections and redistricting; and  
Whereas the Supreme Court has affirmed Congress’ authority provided in the United States Constitution to regulate elections and redistricting: Now, therefore, be it That it is the sense of the House of Representatives that congressional redistricting should be reformed to remove political gerrymandering. 
